PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/892,171
Filing Date: 8 Feb 2018
Appellant(s): Mahmood et al.



__________________
James M. Schleicher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0006143 (Neoh), in view of U.S. Patent Application Publication No. 2013/0012977 (Khalapyan), and further in view of U.S. Patent Application Publication No. 2014/0257136 (Leahy).
Neoh teaches a device for taking a core biopsy sample, the device comprising:
a bronchoscope comprising an interior bronchoscopic passage (the endoscope of Neoh used for obtaining bronchial samples; paragraph 0043 of Neoh);
a flexible catheter assembly, the flexible catheter assembly comprising:
a first flexible catheter (the cannula 24 of Neoh), the first flexible catheter having an interior surface and an exterior surface, the first flexible catheter being at least partially received within the interior bronchoscopic passage of the 
a second flexible catheter (the stylet 22 of Neoh) at least partially received within the first flexible catheter interior surface, wherein the first flexible catheter and second flexible catheter are coupled to a spring (paragraphs 0039 and 0046 of Neoh) and a position of the first flexible catheter is adjustable relative to a position of the second catheter by altering a tension of the spring; and
a needle (FIG. 3 or 6 of Neoh), the needle being coupled to a distal end of the second flexible catheter wherein the flexible catheter assembly has a length suitable for extension through the bronchoscope,
wherein the first flexible catheter transmits axial force along its length (paragraphs 0044-0048 of Neoh),
wherein the flexible catheter assembly is adapted to occupy a retracted position wherein the needle is received within the first flexible catheter, thereby preventing contact between the needle and an interior bronchoscope surface of the bronchoscope when the flexible catheter assembly is introduced into the bronchoscope (paragraphs 0044-0048 of Neoh).
Neoh teaches that the cannula 24 can be a sturdy flexible material (paragraph 0049 of Neoh), but does not specify which material.  Khalapyan teaches a cutter that is made from a wound stainless steel wire (element 162) and a sleeve 190 having a cutting edge 192 (paragraphs 0024-0029 of Khalapyan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wound stainless steel wire (element 162) and the sleeve 190 having the cutting edge 192 of Khalapyan since (1) Neoh discloses that a 
Leahy teaches a lubricous polymer coating over a wound stainless steel wire so as to permit easier slidability (paragraphs 0006, 020, and claim 10 of Leahy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lubricous polymer coating of Leahy since it permit easier slidability.
With respect to claim 1, the combination teaches or suggests a device for taking a core biopsy sample, the device comprising:
a bronchoscope comprising an interior bronchoscopic passage (the endoscope of Neoh used for obtaining bronchial samples; paragraph 0043 of Neoh);
a flexible catheter assembly, the flexible catheter assembly comprising:
a first flexible catheter (the cannula 24 of Neoh), the first flexible catheter having an interior surface and an exterior surface, the first flexible catheter being at least partially received within the interior bronchoscopic passage of the bronchoscope (paragraph 0043 of Neoh), the first flexible catheter is composed of wound stainless steel (the wound stainless steel wire of Khalapyan), the first flexible catheter is kink-free; the first flexible catheter has an ability to articulate 
a second flexible catheter (the stylet 22 of Neoh) at least partially received within the first flexible catheter interior surface, wherein the first flexible catheter and second flexible catheter are coupled to a spring (paragraphs 0039 and 0046 of Neoh) and a position of the first flexible catheter is adjustable relative to a position of the second catheter by altering a tension of the spring;
a friction-reducing coating and/or an adjustable sleeve, the friction-reducing coating and/or the adjustable sleeve configured and oriented for positioning between the first flexible catheter and the interior bronchoscopic passage when the flexible catheter assembly is introduced into the bronchoscope (the lubricous polymer coating of Leahy); 
a cutting sheath coupled to a distal end of the first flexible catheter (the sleeve of Khalapyan); and
a needle (FIG. 3 or 6 of Neoh), the needle being coupled to a distal end of the second flexible catheter wherein the flexible catheter assembly has a length suitable for extension through the bronchoscope,
wherein the first flexible catheter transmits axial force along its length in an amount sufficient to cause cutting of tissue via the cutting sheath (paragraphs 0044-0048 of Neoh; paragraphs 0024-0029 of Khalapyan),
wherein the flexible catheter assembly is adapted to occupy a retracted position wherein the needle is received within the first flexible catheter, thereby preventing contact between the needle and an interior bronchoscope surface of the bronchoscope 
With respect to claim 2, the combination teaches or suggests that the cutting sheath comprises a leading edge and a trailing edge (the cutting edges of Neoh).
With respect to claim 3, the combination teaches or suggests that the leading edge and the trailing edge are contained within a plane that forms an angle between 5 degrees and 85 degrees with respect to a plane normal to a longitudinal axis of the first catheter (45 degrees; paragraph 0035 of Neoh).
With respect to claim 4, the combination teaches or suggests that the leading edge and the trailing edge are contained within a plane that forms an angle between 15 degrees and 60 degrees with respect to the plane normal to the longitudinal axis of the first catheter (45 degrees; paragraph 0035 of Neoh).
With respect to claim 5, the combination teaches or suggests that the needle comprises a tissue trap having a first angled section (the surface 40 of Neoh), a second angled section (the surface 42 of Neoh), and an exposed needle section (the struts 36, 38 of Neoh), the exposed needle section disposed between the first angled section and the second angled section (FIG. 3 or 6 of Neoh).
With respect to claim 12, the combination teaches a handle (the handle 26 of Neoh) for housing the spring (the spring of Neoh) and at least a portion of the first catheter and second catheter and wherein the handle is sized to be held within a human hand (paragraphs 0039 and 0046 of Neoh; FIGS. 1A-1B of Neoh).
With respect to claim 13, the combination teaches or suggests that the handle comprises a controller (the firing mechanism of Neoh) in communication with the spring and is configured to 
With respect to claim 14, the combination teaches or suggests that the handle further comprises a second controller (the plunger of Neoh), the second controller being in communication with the second flexible catheter and wherein the second controller is configured to adjust a position of the second flexible catheter relative to the handle (paragraphs 0039 and 0046 of Neoh; FIGS. 1A-1B of Neoh).
With respect to claim 15, the combination teaches or suggests that the spring (the spring of Neoh) coupled to the first flexible catheter and the second flexible catheter is a component of a longitudinally retracting spring-loaded mechanism, and the longitudinally retracting spring-loaded mechanism is housed within the handle (paragraphs 0039 and 0046 of Neoh; FIGS. 1A-1B of Neoh).
With respect to claim 16, the combination teaches or suggests that the flexible catheter assembly further comprises a plastic sleeve (the lubricous polymer coating of Leahy) enclosing at least a portion of the exterior surface of the first flexible catheter.
With respect to claim 21, the combination teaches or suggests that the cutting sheath is solid and not flexible (the sleeve of Khalapyan).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan, and further in view of Leahy, and further in view of U.S. Patent Application Publication No. 2016/0074020 (Ackroyd).
Neoh teaches a handle having a driving mechanism (paragraphs 0039 and 0046 of Neoh).  Ackroyd teaches an alternative biopsy needle driving mechanism having a second controller, the 
With respect to claim 14, the combination teaches or suggests that the handle further comprises a second controller, the second controller being in communication with the second flexible catheter and wherein the second controller is configured to adjust a position of the second flexible catheter relative to the handle (paragraphs 0031-0033 of Ackroyd).

Claims 13 and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan, and further in view of Leahy, and further in view of U.S. Patent Application Publication No. 2015/0150542 (Robertson).
Neoh teaches a handle having a driving mechanism (paragraphs 0039 and 0046 of Neoh).  Robertson teaches a motor driven needle position means comprising a controller in communication with the spring and is configured to adjust a position of the first flexible catheter relative to the second flexible catheter.  The instrument driver may also include a controller configured to control activation and output direction of the motor (paragraphs 0009 and 0040 of Robertson).  The controller drives the motor to compress the firing spring (paragraph 0011-0012, 0041-0042, and 0051-0052 of Robertson), wherein the spring coupled to the first flexible .

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan, and further in view of Leahy, and further in view of U.S. Patent Application Publication No. 2017/0319186 (Zaag).
The combination is silent regarding wherein an outer diameter of the first flexible catheter is between 0.9 mm and 1.10 mm or wherein an outer diameter of the second flexible catheter is 0.8 mm and 1.0 mm or wherein the flexible catheter assembly is dimensioned to be operable within a bronchoscope working channel diameter of 2.2 mm.  Zaag teaches a biopsy device having an outer tube 20 and an inner shaft 30 wherein the diameter of the outer member is between 0.9 mm and 1.1 mm and wherein the outer diameter of the inner member is between 0.8 mm and 1.0 mm (Zaag teaches various different diameters may be used based upon the desired application and tissue sample size including wherein the outer diameter of the outer needle is between 0.711 mm and 2.108 mm and wherein the inner diameter of the outer member may be 0.91 mm and the inner tube being slightly less to fit therein).  It would have been obvious to one 
Alternatively or additionally, Zaag suggests that the sizes of the outer diameters of such components may be variable depending upon designer choice, the application, and the type and size of the sample.  As such, the sizes of the outer diameters and working channel diameters are results-effective variables that would have been optimized through routine experimentation based on designer choice, the application, and the type and size of the sample.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the sizes of the outer diameters and working channel diameters so as to obtain the desired results based on designer choice, the application, and the type and size of the sample.
Alternatively or additionally, the dimensional recitations of claim 17 or 26 would have been obvious since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan.
Neoh teaches a device for taking a core biopsy sample, the device comprising:
a bronchoscope comprising an interior bronchoscopic passage (the endoscope of Neoh used for obtaining bronchial samples; paragraph 0043 of Neoh);

a first flexible catheter (the cannula 24 of Neoh), the first flexible catheter having an interior surface and an exterior surface, the first flexible catheter being at least partially received within the interior bronchoscopic passage of the bronchoscope (paragraph 0043 of Neoh);
a second flexible catheter (the stylet 22 of Neoh) at least partially received within the first flexible catheter interior surface, wherein the first flexible catheter and second flexible catheter are coupled to a spring (paragraphs 0039 and 0046 of Neoh) and a position of the first flexible catheter is adjustable relative to a position of the second catheter by altering a tension of the spring; and
a needle (FIG. 3 or 6 of Neoh), the needle being coupled to a distal end of the second flexible catheter wherein the flexible catheter assembly has a length suitable for extension through the bronchoscope,
wherein the first flexible catheter transmits axial force along its length (paragraphs 0044-0048 of Neoh),
wherein the flexible catheter assembly is adapted to occupy a retracted position wherein the needle is received within the first flexible catheter, thereby preventing contact between the needle and an interior bronchoscope surface of the bronchoscope when the flexible catheter assembly is introduced into the bronchoscope (paragraphs 0044-0048 of Neoh).
Neoh teaches that the cannula 24 can be a sturdy flexible material (paragraph 0049 of Neoh), but does not specify which material.  Khalapyan teaches a cutter that is made from a wound stainless steel wire (element 162) and a sleeve 190 having a cutting edge 192 (paragraphs 
With respect to claim 19, the combination teaches or suggests a device for taking a core biopsy sample, the device comprising:
a first flexible catheter (the cannula 24 of Neoh) formed of wound stainless steel (the wound stainless steel wire of Khalapyan) and partially received within and extending away from a handle (the handle 26 of Neoh), the first flexible catheter being coupled to a biasing element (the spring of Neoh)  housed within the handle to translate the first flexible catheter between an extended position and a retracted position, the first flexible catheter having a cutting sheath at a distal end of the first flexible catheter (the sleeve of Khalapyan), the first flexible catheter is kink-free, the first flexible catheter has an ability to articulate (the element 162 of Khalapyan has the ability to articulate since sections of the element move relative to each other; paragraphs 0024-0029 of Khalapyan; OR the wound stainless steel wire (element 162 of Khalapyan) and the sleeve 190 of Khalapyan 
a second flexible catheter (the stylet 22 of Neoh) at least partially received within the first flexible catheter, the second flexible catheter having a needle (FIG. 3 or 6 of Neoh) at a distal end of the second catheter;
wherein the needle is exposed from the first flexible catheter further when the first flexible catheter is in the retracted position than when the first flexible catheter is in the extended position (paragraphs 0044-0048 of Neoh).
With respect to claim 20, the combination teaches or suggests a device for taking a core biopsy sample, the device comprising:
a bronchoscope comprising an interior bronchoscopic passage (the endoscope of Neoh used for obtaining bronchial samples; paragraph 0043 of Neoh);
a handle defining a housing (the handle 26 of Neoh), the housing receiving a portion of a first flexible catheter (the cannula 24 of Neoh) and a portion of a second flexible catheter (the stylet 22 of Neoh) that is at least partially received within an interior surface of the first flexible catheter, the interior surface being partially defined by a plurality of radially inward-extending bumps (the claimed bumps in the form of the undulating surfaces of the wound stainless steel wire of Khalapyan), the first flexible catheter being at least partially received within the interior bronchoscopic passage (paragraph 0043 of Neoh); 

a needle (FIG. 3 or 6 of Neoh) coupled to a distal end of the second flexible catheter and selectively received within the interior surface of the first flexible catheter, the needle comprising a tissue trap defined by a first angled section (the surface 40 of Neoh), an exposed section (the struts 36, 38 of Neoh), and a second angled section (the surface 42 of Neoh);
wherein the first flexible catheter transmits axial force along its length in an amount sufficient to cause cutting of tissue via the cutting sheath, wherein the first flexible catheter has an ability to articulate (the element 162 of Khalapyan has the ability to articulate since sections of the element move relative to each other; paragraphs 0024-0029 of Khalapyan), wherein a spring is received within the housing and coupled to the first flexible catheter and the handle, the spring biasing the first flexible catheter away from the housing toward a position where the interior surface of the first flexible catheter receives the needle, and wherein the first flexible catheter has a length suitable for extension through the bronchoscope (paragraphs 0044-0048 of Neoh).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan, and further in view of Leahy, and further in view of U.S. Patent Application Publication No. 2012/0016192 (Jansen).
The combination teaches the use of a cutter that is made from a wound stainless steel wire and a sleeve having a cutting edge (paragraphs 0024-0029 of Khalapyan).  The sleeve is also made of stainless steel (paragraph 0024 of Khalapyan).  Soldering is a method for attaching 
With respect to claim 22, the combination teaches or suggests that wherein the cutting sheath (the sheath of Khalapyan) is attached to the distal end of the first flexible catheter (the cannula 24 of Neoh made from the wound stainless steel wire of Khalapyan) via soldering (the soldering of Jansen).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan, and further in view of Zaag.
The combination is silent regarding wherein the flexible catheter assembly is dimensioned to be operable within a bronchoscope working channel diameter of 2.2 mm.  Zaag teaches a biopsy device having an outer tube 20 and an inner shaft 30 wherein the diameter of the outer member is between 0.9 mm and 1.1 mm and wherein the outer diameter of the inner member is between 0.8 mm and 1.0 mm (Zaag teaches various different diameters may be used based upon the desired application and tissue sample size including wherein the outer diameter of the outer needle is between 0.711 mm and 2.108 mm and wherein the inner diameter of the outer member may be 0.91 mm and the inner tube being slightly less to fit therein).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an outer catheter diameter and inner catheter diameters within the ranges as 
Alternatively or additionally, Zaag suggests that the sizes of the outer diameters of such components may be variable depending upon designer choice, the application, and the type and size of the sample.  As such, the sizes of the outer diameters and working channel diameters are results-effective variables that would have been optimized through routine experimentation based on designer choice, the application, and the type and size of the sample.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the sizes of the outer diameters and working channel diameters so as to obtain the desired results based on designer choice, the application, and the type and size of the sample.
Alternatively or additionally, the dimensional recitations of claim 27 or 28 would have been obvious since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04).

(2) Response to Argument
I.  The Second Declaration of Paolo Maccarini dated 5/14/2021
The Second Declaration of Paolo Maccarini filed on 5/14/2021 (hereafter, the 5/14/2021 Maccarini Declaration) was not entered, as stated in the Advisory Action mailed on 5/19/2021.  With respect to the non-entry of the 5/14/2021 Declaration, it is noted that the PTO rules upon which the Appellant relied upon for entry of the Declaration (37 CFR 1.132(A)(3) and 37 CFR 1,2.  The Examiner cannot ascertain which rules, if any, that the Appellant meant to invoke, but they are certainly not the ones mentioned by the Appellant.  
Though the 5/14/2021 Maccarini Declaration was not entered, the Examiner would like to make some comments about this declaration and the Appellant’s comments regarding the 5/14/2021 Maccarini Declaration.
A. Claim Interpretation
Claim 1 recites “the first flexible catheter has an ability to articulate”, claim 19 recites “the first flexible catheter has an ability to articulate”, and claim 20 recites “wherein the first flexible catheter has an ability to articulate” (collectively known as “the articulate limitations of the claims” in the following discussion).  The specification’s sole mention of the ability to articulate is found in paragraph 0047 which recites the following:

    PNG
    media_image2.png
    695
    814
    media_image2.png
    Greyscale

The above passage indicates that wound stainless steel catheters, like those disclosed in U.S. Patent No. 6,881,194 (Miyata), have the ability to articulate “without linking or flat-spotting”.   Miyata discloses multi-wire-stranded medical hollow tubes and compares them with single-stranded coils.  Miyata does not use the word “articulate” or any of its variants.  
The above paragraph 0047 of the specification says “the ability to articulate without linking or flat-spotting”.  The specification does not define what is meant by “articulate” and Miyata does not use the word.  Relying on the definitions of Merriam-Webster.com dictionary for “articulate” (cited in and accompanying the Office Action dated 3/8/2021), those definitions that do not require a spoken or verbal component include:
(1) to give definition to;
(2) to unite by or as if by means of a joint;
(3) to form or fit into a systematic whole; and
(4) to become united or connected by or as if by a joint.

Paragraph 6 of the 5/14/2021 Maccarini Declaration asserts:

    PNG
    media_image3.png
    295
    953
    media_image3.png
    Greyscale

It appear that the Examiner and Dr. Maccarini agree to the extent that the ability to articulate encompasses a single wound coiled tubular structure in which neighboring coils are different “parts” that are connected to each other without discrete joints therebetween, such as a hinge joint.


    PNG
    media_image4.png
    427
    959
    media_image4.png
    Greyscale

It is not clear what the above paragraph 7 is trying to say.  Again, Miyata does not describe that these properties in this passage is what is meant by “articulate” since Miyata does not even use the term “articulate”.  Paragraph 0047 of the present specification does not allude to these properties of Miyata as being required for articulation.  Paragraph 0047 of the present application merely states that wound stainless steel catheters have the ability to articulate without linking or flat-spotting.  Further, because paragraph 0047 states “the ability to articulate without linking or flat-spotting”, it clearly means that “the ability to articulate” is defined generally to include becoming united or connected with or without links and include becoming united or connected with or without flat-spotting since the passage is applying external modifiers to the term “ability to articulate”.  The implication is that the “ability to articulate” has a broader meaning when it is not limited by those external modifiers.  Since claims 1, 19, and 20 merely refer to “an ability to articulate”, it follows that the articulate limitations of claims 1, 19, and 20 encompass becoming united or connected without or without links and/or flat-spotting.
If Dr. Maccarini is asserting that the ability to articulate is limited to the properties listed in col. 2, lines 9-16 of Miyata, the present disclosure and the disclosure of Miyata does not present such a limited view since (1) Miyata does not teach this explicitly or implicitly, and (2) 
Paragraph 8 of the 5/14/2021 Maccarini Declaration provides that 

    PNG
    media_image5.png
    177
    972
    media_image5.png
    Greyscale

Here, this paragraph 8 of the 5/14/2021 Maccarini Declaration simply states that the flexible section 162 of Khalapyan does not have the ability to articulate.  Why?  The 5/14/2021 Maccarini Declaration does not explain why.  Is it because it does not have the same structure as Miyata?  If this is the reason, it is unpersuasive since the present disclosure does not say that Miyata’s structure is the only wound stainless steel wire that has the ability to articulate.  Quite the opposite, paragraph 0047 takes a broader view of what “ability to articulate” means, i.e., with or without linking or with or without flat-spotting, and that Miyata is an example (due to the use of the term “such as those disclosed in U.S. Pat. No. 6,881,194”).  The Appellant is not only trying to read in limitation from the specification into the claims, but is trying to read in a limitation from an entirely different reference (Miyata) into the claims.  Paragraph 0047 of the present disclosure only provides that wound stainless steel provides the necessary “ability to articulate”.  Khalapyan teaches wound stainless steel.  By the Appellant’s own disclosure Khalapyan has the necessary “ability to articulate”.  Further, since it appear that the Examiner and Dr. Maccarini agree to the extent that the “ability to articulate” encompasses a single wound 
Paragraph 9 of the 5/14/2021 Maccarini Declaration provides:

    PNG
    media_image6.png
    427
    969
    media_image6.png
    Greyscale

There are two issues with paragraph 9 of the 5/14/2021 Maccarini Declaration.  First, as previously mentioned, paragraph 0047 of the present disclosure takes a broader view of what “ability to articulate” means, i.e., with or without linking or with or without flat-spotting, and that Miyata is an example (due to the use of the term “such as those disclosed in U.S. Pat. No. 6,881,194”).  Thus, from this point of view, a spring that bends still has the ability to articulate since the term “ability to articulate” does not preclude bends, linking, or flat-spotting.  Indeed, bending is required in these medical devices so as to be snaked through the human body.
Second, FIG. 31 of Miyata is clearly articulating without deforming flat (co. 10, lines 16-30 of Miyata).  Thus, it appears that FIG. 31 of Miyata shows a single wound coiled tubular structure becoming united or connected without or without links and/or flat-spotting.  However, the 5/14/2021 Maccarini Declaration states that, because there is a gap SP in the bend of the 
Paragraph 10 of the 5/14/2021 Maccarini Declaration asserts that the lubricious polymer coating of Leahy does not provide the combined material the ability to articulate is not persuasive since it is Khalapyan that teaches the coiled structure and its ability to articulate.
B. Experimental Data
In paragraphs 12-14 of the 5/14/2021 Maccarini Declaration, Dr. Maccarini discussed the experimental data including the comparison of various materials as a cutting sleeve for a flexible biopsy needle from the First and Second Declarations of Kamran Mahmood.  For example, paragraph 13 provides that the “results conclusively showed that our invention can acquire tissue samples that are significantly higher in quality than the current gold standard in the field, aspiration needles”.  However, higher quality samples does not equate with unexpected results.  The test results show that the wound stainless steel is a viable material when used as a cutting sheath.  Khalapyan similarly discloses this to be the case as well.  Therefore, the test results do not show unexpected results since the results seem to agree with the teachings of Khalapyan.  
In paragraph 14, Dr. Maccarini states that:

    PNG
    media_image7.png
    132
    960
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    213
    954
    media_image8.png
    Greyscale

The above statement provides that it was this “ability to articulate” (which is only referred to once in the specification at paragraph 0047) that is important.  In [paragraph 0047 of the present application (provided above), the feature of “an ability to articulate” is discussed in one of “may other stainless steel catheter configurations” described as being used for the first and second catheters.  Dr. Maccarini is now asserting that this “ability to articulate” is the distinction between the claimed invention and the prior art that makes the claimed invention viable and the prior art inoperative.  Since, as spelled out above, the “ability to articulate” is not 
In paragraphs 15-50 of the 5/14/2021 Maccarini Declaration, Dr. Maccarini discussed the experimental data including the comparison of PTFE-coated Wound Wire (hereinafter, “Actone PTFE”) and the “claimed material” as a cutting sleeve for a flexible biopsy needle. This analysis has a few problems.  First, Khalapyan teaches a cutter that is made from a wound stainless steel wire (element 162) and a sleeve 190 having a cutting edge 192 (paragraphs 0024-0029 of Khalapyan).  Khalapyan does not specify that this wound stainless steel is Actone PTFE and does not negate any other commercially available wound stainless steel such as Actone®Flat.  Second, the material specified in claims 1, 19, and 20 is simply wound stainless steel.  The claims do not specify the nature of the wound stainless steel.  As a result, either of Actone PTFE or Actone®Flat are encompassed by the claim term.   In view of the above, Dr. Maccarini’s assignment of one wound stainless steel (Actone®Flat) to represent the claimed material and the other wound stainless steel (Actone PTFE) to represent the material of Khalapyan is completely arbitrary.  One of ordinary skill in the art could have just as easily concluded to use Actone PTFE as the claimed material and Actone®Flat as the material of Khalapyan.  As such, the 
Also, the results of the experiments show that the two materials, Actone PTFE and Actone®Flat, do not have the same operational properties and effects in their experiment.  This simply shows that not all wound stainless steel is equal, but it does not negate use of wound stainless steel as suggested by Khalapyan.
In summary, when judging the persuasiveness of the 5/14/2021 Maccarini Declaration, the Examiner believes that the weight of the 5/14/2021 Maccarini Declaration does not overcome the explicit teachings of the prior art and the combinations defined therefrom. 
II. Secondary Indicia of Nonobviousness  
A. Long Felt Need
Turning to the Appellant’s arguments in the Appeal Brief, the Appellant first addresses secondary indicia of nonobviousness for rebutting the prima facie case of obviousness.  In particular, the Appellant refers to the Second Declaration of Dr. Kamran Mahmood filed on 11/4/2020 (hereinafter, “the 11/4/2019 Mahmood Declaration”) while discussing the issue of long-felt need.  Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on:
(1) the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) (“Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a 
(2) the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a “do-it-yourself” window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. “[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved”.); and 
(3) the invention must in fact satisfy the long-felt need. In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).
In the present case, the Appellant asserts that there is a long felt and unmet need in the art for a core biopsy device capable of functioning via a bronchoscope instrument.  The Appellant’s asserted long felt need is a nebulous.  Is it that there are no core biopsy devices at all, there are no core biopsy devices capable of functioning via a bronchoscope instrument, or there are no core biopsy devices that can provide samples of sufficient quantity using a bronchoscope.  Other examples of this nebulous issue will be pointed out below.
Dr. Mahmood provided in the 11/4/2019 Mahmood Declaration that he has “not come across any instrument which can match the capability of our device” (paragraph 3 of the 11/4/2019 Declaration; page 7 of the Appeal Brief).  The assertion that the claimed device 
The Appellant then cites of paragraphs 5-10 of the 11/4/2019 Mahmood Declaration to “support the statements regarding the inadequacy of current sampling techniques” and “such a problem existed for decades” (page 8 of the Appeal Brief).  However, these paragraphs 5-10 of the 11/4/2019 Mahmood Declaration do not make it clear what the long felt need is. These paragraphs show there are biopsy devices, that these biopsy devices work, and that samples can be obtained from these biopsy devices.  As a result, the long felt need cannot really be that there are no core biopsy devices at all or that there are no core biopsy devices capable of functioning via a bronchoscope instrument.  These articles may indicate that these device are not perfect (but what devices are), that these devices may be improved (but all devices may be improved), and obtaining better quality or larger samples are desirable (but improving quality is always desirable 
Even assuming that the long felt need was to obtain a certain sample size from a core biopsy device through a bronchoscope, the 11/4/2019 Mahmood Declaration does not establish the date of establishing long-felt need.  The 11/4/2019 Declaration discusses various articles and references discussing the need for better sampling in the field of bronchoscopy dating back to the 1970s and continues to this day, but the specifics are lacking.  Are the articles in the 1970 talking about the same sampling problems as in the 2018 references?  Do these articles and references collectively and clearly point to a particular sample size that has not been met, but is what is desired to be obtained?  The answer is no.  Even if the long felt need was to obtain a certain sample size from a core biopsy device through a bronchoscope, this articles and references do not state what this certain sample size is and why it is needed.  As such, these articles and references do not establish either the long felt need or the date of the long felt need.
B. Unexpected Results
The Appellant asserts:

    PNG
    media_image9.png
    587
    799
    media_image9.png
    Greyscale

The Appellant is apparently taking the position that they can show unexpected results by simply stating that their device works better than fine needle aspirations, rather than any device that is comparable to any of the cited prior art or the closest prior art commensurate in scope with the claims.  This position is contrary to MPEP 716.02(b) (“Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)”
Also, when comparing with the closest prior art, comparison may be made with prior art that is close than that applied by the Examiner or made with the closest subject matter that exists in the prior art (MPEP 716.02(e)).  The Appellant, instead, made a comparison with fine aspiration needles, rather than, for example, the device of Neoh, which is much closer in subject matter than fine aspiration needles.  True, the Appellant is not required to compare the claimed invention with subject matter that does not exist in the prior art (MPEP 716.02(e)).  However, the prior art teachings of Neoh do exist. Thus, fine aspiration needles are not the closest prior art to 
Further, the assertion that achieving a successful core biopsy sampling device capable of sampling via a bronchoscope is an unexpected result is not persuasive since Neoh suggests a core biopsy sampling device.
C. Experimental Results
On pages 9-10 of the Appeal Brief, the Appellant refers to the experimental data provided in the Declaration of Maccarini filed on 8/21/2021 (hereinafter, the 8/21/2021 Maccarini Declaration).  The materials tested were wound stainless steel tubing, fiberglass braided tubing with a silicone composite coating (S500), polyethylene (PE) tubing, polytetrafluoroethylene (PTFE) tubing, stainless steel (SS) tubing, and nitinol tubing.  The properties that were evaluation were free-form flexibility, kink-resistance, pushability, pullability, maintain of the inner lumen, insignificant elongation or compression, repeatability, and negligible fracture potential.  Dr. Maccarini avers that the wound stainless steel was the best material out of the test materials, as summarized in the below chart.
Material
S500
PE
PTFE
SS
Nitinol
Wound SS
flexibility
satisfactory
satisfactory
satisfactory
limited
limited
superior
kink-resistance
kink resistant
significant kinking
significant kinking
significant kinking
good kink resistance
kink resistant
pushability
inadequate
inadequate
inadequate
adequate
adequate
adequate
pull force
inadequate
inadequate
inadequate
adequate
adequate
adequate
inner lumen maintenance
significant degree of deformation
significant degree of deformation
significant degree of deformation
some degree of deformation
some degree of deformation
minor degree of deformation
elongation or compression
10” to 10.5”
10” to 11”
10” to 11.5”
substantially unchanged
substantially unchanged
substantially unchanged
repeatability
catastrophic failure after 2 uses
catastrophic failure after one use
severely deformed after 2 uses
catastrophic failure after 2 uses
catastrophic failure after one use
5 uses with no observable changes
negligible fracture potential
complete fracture after 2 uses
significant tear after one use
severely deformed after 2 uses
complete fracture after 2 uses
complete fracture after one use
no fracture or any damage


The Examiner appreciates the work that the Appellant has performed.  However, the above test results do not outweigh the teachings suggested by the prior art.  The test results show that the wound stainless steel is a viable material when used as a cutting sheath.  Khalapyan similarly discloses this to be the case as well.  Therefore, the test results do not show unexpected results since the results seem to agree with the teachings of Khalapyan.  Further, the idea that wound stainless steel may have adequate flexibility, kink-resistance, and pushability is well-known in the medical arts.  For example, in the area of guidewires, which are designed to be smaller than catheters and to be fed through the tortuous paths of the cardiovascular system, wound stainless steel has been suggested or used for its steerability, flexibility, kink-resistance, and pushability.  See for example col. 3, line 63 to col. 4, line 21 of U.S. Patent No. 5,924,998 (Cornelius); col. 7, lines 14-30 of U.S. Patent No. 5,704,926 (Sutton); col. 2, lines 49-60 of U.S. Patent No. 4,721,117 (Mar).  Additionally, the use of wound stainless steel in cutting mechanisms is also known.  See paragraph 0028 of U.S. Patent Application Publication No. 2003/0018281 (Huitema) and FIG. 5 of U.S. Patent Application Publication No. 2017/0056040 (Vetter).
Dr. Maccarini’s test results do not provide sufficient reason to withdraw the rejections since the test results merely reflect what is known in the prior art about wound stainless steel.

In view of the above, taking all the declarations in total including the 5/14/2021 Maccarini Declaration, the Appellant has failed to provide sufficient evidence of secondary considerations so as to overcome the prima facie case of obviousness based on the teachings of Neoh and Khalapyan.  Simply asserting that no such device exist, as Dr. Mahmood asserts, is not the standard, but would such a device be obvious given the teachings of the prior art.  Neoh and Khalapyan provide the necessary teachings.
III. Claim Interpretation – An Ability to Articulate
Claim 1 recites “the first flexible catheter has an ability to articulate”, claim 19 recites “the first flexible catheter has an ability to articulate”, and claim 20 recites “wherein the first flexible catheter has an ability to articulate” (collectively known as “the articulate limitations of the claims” in the following discussion).
The Examiner incorporates his comments with respect to section I.A of the Examiner’s Answer provided above in the following discussion.  In addition to those comments, which are equally applicable here, the Examiner will make the following comments.
As mentioned above, the Examiner agrees to the extent that the ability to articulate encompasses a single wound coiled tubular structure in which neighboring coils are different “the ability to articulate without linking or flat-spotting” clearly means that “the ability to articulate” is defined generally to include becoming united or connected with or without links and include becoming united or connected with or without flat-spotting since paragraph 0047 of the specification is applying external modifiers to the term “ability to articulate”, meaning that the term has a broader meaning without those external modifiers.  Since claims 1, 19, and 20 merely refer to “an ability to articulate”, it follows that the articulate limitations of claims 1, 19, and 20 encompass becoming united or connected without or without links and/or flat-spotting.
With respect to the Appellant’s assertion that Miyata’s coil has the ability to articulate because it unites the metal wires all the more tightly together to prevent the wire-stranded hollow tube from inadvertently collapsing, the Examiner reiterates that the Appellant is not only trying to read in limitations from the specification into the claims, but is trying to read in a limitation from an entirely different reference (Miyata) into the claims.  Also, neither the present disclosure nor Miyata defines or uses the term “an ability to articulate” so as to lead one with ordinary skill in the art to conclude that “an ability to articulate” necessarily requires a lack of gap or space in the coiled structure when it bends or to unite the metal wires all the more tightly together to prevent the wire-stranded hollow tube from inadvertently collapsing.
Following the above analysis of section I.A of the Examiner’s Answer, the coil structure of Khalapyan has the ability to articulate since it is a single wound coiled tubular structure in which neighboring coils are different “parts” that are connected to each other without discrete joints therebetween, such as a hinge joint.
IV. Neoh
The Appellant states:

    PNG
    media_image10.png
    549
    796
    media_image10.png
    Greyscale

These arguments are not persuasive.  First, it is true that Neoh discloses a rigid form of the cannula and stylet.  Neoh also discloses that (1) “embodiments of needle 20 could also be used through an endoscope, such as for obtaining gastrointestinal, urological, or bronchial sample(s) via the working channel of an endoscope” in paragraph 00433 and (2) “Internal and external members 22, 24 may be made of any of a variety of rigid biocompatible materials, or others that will not spoil or taint the tissue sample, such as stainless steel or nitinol. Other embodiments may use appropriately sturdy flexible materials for at least part of one or both of the members, although it will be understood that performance may suffer if such flexible materials tend to buckle or otherwise do not permit easy advancement of internal member 22 or external member 24” in paragraph 0049.  From these teachings, one of ordinary skill in the art 
The Appellant wants to ignore the teachings of Neoh of the bronchoscopic application and the flexible materials, but the teachings are there nonetheless.  One of ordinary skill in the art would have understood that the device can be made flexible and can be used in bronchoscopic applications.   Neoh suggests that the device will work in bronchoscopic applications with the use of flexible materials, which suggests an expectation of success.  The Appellant’s assertion that the Neoh device in a bronchoscope will fail or damage the bronchoscope does not outweigh the teachings of Neoh that use of the Neoh device in a bronchoscope is contemplated as workable.
The Appellant asserts:

    PNG
    media_image11.png
    177
    798
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    704
    799
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    315
    800
    media_image13.png
    Greyscale

These arguments are not persuasive.  It appears that the Appellant and Dr. Maccarini are saying that the teaching of a flexible catheter and use in the bronchoscope are there, but one of ordinary skill in the art would not take it seriously since they would have understood that these teachings are simply attempts at breath of coverage for their patent rights.  Contrary to the Appellant’s assertion, one of ordinary skill in the art does not parse out a patent disclosure among what can be done and what is not likely but just there for patent rights. A patent There is nothing in the record to show that construction of the device of Neoh for flexibility and bronchoscope applications is not possible and that the disclosure of Neoh is deliberately misleading.
The Appellant further asserts:

    PNG
    media_image14.png
    626
    801
    media_image14.png
    Greyscale

This argument is not persuasive.  First, the Patent Office is not in the business of following up on an applicant’s ability to bring their devices to market.  There can be many reasons for not doing so (customer preferences, costs, production or financial problems, etc.).  
Second, the Patent Office is not in the business of assigning motivations for why applicants disclose what they disclose.  All that matters is: what is the subject matter that is disclosed.  A device conceived and disclosed so as to prevent others from patenting a device (even if it is not brought to market) is still a disclosed device.  The teachings of such a device are not disregarded simply because the applicants had motivations other than simply obtaining patent rights for a specific structure.
Third, with respect to the Appellant’s assertion that Neoh only included the portions related to flexible catheters and endoscopic usage as a patent coverage strategy (that is, to provide breadth of coverage), this assertion is not relevant to the test of obviousness.  Whatever the motivations for providing such a teaching, Neoh provides teachings of flexible catheters and endoscopic usage.  The assertion that it was not clear to one having ordinary skill in the art not having specific knowledge of the present invention that such a flexible core biopsy device would ever be achievable is not a persuasive opinion since Neoh does suggest that such a flexible core biopsy device is achievable.  Otherwise, Neoh would not have mentioned it. Is the Appellant saying that Neoh is lying? What proof is there of this lie? The Appellant’s position seems to be that “Neoh says it, but does not mean it”.  Such a position is not persuasive since there is no proof, other than the inventor’s self-serving opinion, that the teachings of Neoh are so deficient that they can be ignored for what they teach or suggest. 
Fourth, it should be pointed out that the Appellant believes that one of ordinary skill in the art would simply treat the disclosure of the flexibility and bronchoscopic applications of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Fourth, the Appellant asserts that one of ordinary skill in the art would have the disclosure of the flexibility and bronchoscopic applications of Neoh as nonenabling.  Why?  What is it about the disclosure that suggests a speculative nature?  Neoh says it can be done by using sturdy, flexible materials and a bronchoscope.  Suitable flexible material is out there, as suggested by Khalapyan.  It is a mechanical product which is not subject to unpredictability, such as chemistry and biochemistry applications.
Fifth, it is true that Neoh does not identify suitable flexible materials.  However, the Appellant’s conclusion is that, because of this, the whole teachings of flexibility and bronchoscopic applications must be disregarded. However, one of ordinary skill in the art would have simply considered what type of flexible material to use.  Khalapyan is relied upon for disclosing a suitable flexible material.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Khalapyan teaches a cutter that is made from a wound stainless steel wire (element 162) and a sleeve 190 having a cutting edge 192 (paragraphs 0024-0029 of Khalapyan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wound stainless steel wire (element 162) and the 
It is also noted that, in paragraph 12 of the 8/21/2021 Maccarini Declaration, Dr. Maccarini states:

    PNG
    media_image15.png
    755
    1430
    media_image15.png
    Greyscale

In the above passage, the declarant and inventor, Dr. Maccarini, admits that making the device of Neoh flexible and the ability to acquire a sample through an endoscope is “a pretty apparent modification”. The Appellant’s assertion that the flexibility and bronchoscopic applications would not be readily understood by one of ordinary skill in the art as being anything but speculative is contradicted by the inventor’s own declaration.  Dr. Maccarini’s assertion that such an implementation is not a trivial and straightforward engineering feat does not make such a modification non-obvious since Neoh actually suggests both.  Dr. Maccarini’s statement that Neoh’s teachings of flexibility and endoscopic usage is no more than a wish is not persuasive since (1) Neoh does not discuss it as an unobtainable aspiration but as a concrete alternative and (2) Neoh is not read in isolation since other references fill in the gaps left by Neoh.  In particular, Khalapyan teaches a cutter that is made from a wound stainless steel wire 
V. Khalapyan Analysis
On page 15 of the Appeal Brief, the Appellant asserts that Khalapyan does not have the ability to articulate.
As mentioned above, the Examiner agrees to the extent that the ability to articulate encompasses a single wound coiled tubular structure in which neighboring coils are different “parts” that are connected to each other without discrete joints therebetween, such as a hinge joint.  Also, “the ability to articulate without linking or flat-spotting” clearly means that “the ability to articulate” is defined generally to include becoming united or connected with or without links and include becoming united or connected with or without flat-spotting since paragraph 0047 of the specification is applying external modifiers to the term “ability to articulate”, meaning that the term has a broader meaning without those external modifiers.  Since claims 1, 19, and 20 merely refer to “an ability to articulate”, it follows that the articulate limitations of claims 1, 19, and 20 encompass becoming united or connected without or without links and/or flat-spotting.
With respect to the Appellant’s assertion that Miyata’s coil has the ability to articulate because it unites the metal wires all the more tightly together to prevent the wire-stranded hollow tube from inadvertently collapsing, the Examiner reiterates that the Appellant is not only trying 
Following the above analysis of section I.A of the Examiner’s Answer, the coil structure of Khalapyan has the ability to articulate since it is a single wound coiled tubular structure in which neighboring coils are different “parts” that are connected to each other without discrete joints therebetween, such as a hinge joint.
VI. Leahy Analysis
On page 16 of the Appeal Brief, the Appellant merely characterizes the general device of Leahy that does not directly or indirectly address the rejections.
VII. The Rebuttal to the Assertion that the Cited References Fail to Teach or Suggest Each and Every Element of Claim 1 
On pages 17-18 of the Appeal Brief, the Appellant once again goes into the analysis of the meaning of “ability to articulate”.  As mentioned above, the Examiner agrees to the extent that the ability to articulate encompasses a single wound coiled tubular structure in which neighboring coils are different “parts” that are connected to each other without discrete joints therebetween, such as a hinge joint.  Also, “the ability to articulate without linking or flat-spotting” clearly means that “the ability to articulate” is defined generally to include becoming united or connected with or without links and include becoming united or connected with or without flat-spotting since paragraph 0047 of the specification is applying external modifiers to the term “ability to articulate”, meaning that the term has a broader meaning without those external modifiers.  Since claims 1, 19, and 20 merely refer to “an ability to articulate”, it follows that the articulate limitations of claims 1, 19, and 20 encompass becoming united or connected without or without links and/or flat-spotting.
Following the above analysis of section I.A of the Examiner’s Answer, the coil structure of Khalapyan has the ability to articulate since it is a single wound coiled tubular structure in which neighboring coils are different “parts” that are connected to each other without discrete joints therebetween, such as a hinge joint.
The Appellant asserts:

    PNG
    media_image16.png
    284
    809
    media_image16.png
    Greyscale

The Examiner respectfully disagrees with the statement that a single wound wire and/or coil does not have an ability to articulate.  Indeed, the ability to articulate encompasses a single wound coiled tubular structure in which neighboring coils are different “parts” that are connected to each other without discrete joints therebetween, such as a hinge joint, which can be a single would wire, as explained in section I.A of the Examiner’s Answer.  There is nothing about the term “ability to articulate” that requires a multi-coil structure in Miyata.  Indeed, paragraph 6 of the 5/14/2021 Maccarini Declaration (provide above) in section I.A even concedes that “the broadest reasonable interpretation of [ability to articulate] would include different parts of a single would coil (e.g., neighboring coils)”.  Following the above analysis of section I.A, the coil 
The rest of the Appellant’s analysis regarding the term “ability to articulate” on pages 18-19 of the Appeal Brief are addressed by section I.A of the Examiner’s Answer.
The assertion that the lubricious polymer coating of Leahy does not provide the combined material the ability to articulate is not persuasive since it is Khalapyan that teaches the coiled structure and its ability to articulate.
VIII. The Rebuttal to the Assertion that the Rationale of Obviousness and the Motivation to Combine the References are Improper 
On page 19, of the Appeal Brief, the Appellant asserts:

    PNG
    media_image17.png
    383
    801
    media_image17.png
    Greyscale

The Examiner respectfully disagrees.  First, in the above rejections, the reasons to combine include: Neoh teaches that the cannula 24 can be a sturdy flexible material (paragraph 0049 of Neoh), but does not specify which material.  Khalapyan teaches a cutter that is made from a wound stainless steel wire (element 162) and a sleeve 190 having a cutting edge 192 (paragraphs 0024-0029 of Khalapyan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wound stainless steel a sturdy flexible material may be used and Khalapyan teaches on such material, and/or (2) it is a simple substitution of one known element (the unnamed sturdy flexible material of Neoh) for another (the wound stainless steel material assembly of Khalapyan) to obtain predictable results.  Note that the cannula of Neoh requires a material and Khalapyan discloses a material used in a similar context.  This similar context provides a reasonable expectation of success when used as the material for the cannula of Neoh.  Using an element or material in the same or similar context in the combination as in the reference would lead to a reasonable expectation of success since the reference provides a reason that the element or material would succeed in that context. 
Thus, the Appellant’s characterization of rationale (1) is incorrect.  Further, because Neoh does not specifically name a particular material, one of ordinary skill in the art would have looked to the teachings of Khalapyan.
As to the rationale (2), the Appellant asserts this rationale is improper because:

    PNG
    media_image18.png
    342
    804
    media_image18.png
    Greyscale

As to the first and third points, the rationale (2) does not rely upon all conceivable materials for its substitution but the use of sturdy, flexible materials as the flexible catheter (paragraph 0049 of Neoh). This flexible, sturdy material is an element.  Khalapyan discloses wound stainless steel, which is another element.  It is a simple substitution of one known element 
The fact that the first element of a sturdy, flexible material is not named does not mean it is unknown.  A sturdy, flexible material is “a known element” but just referred to using general nomenclature.  This element is just replaced with a different “known element” but this second element is described with more particularity.  It can be argued that the wound stainless steel is a sturdy, flexible material (compare with rationale (1)).  However, replacing a general material with a specific material is still a substitution to the extent that an element is being replaced by another even if that element’s replacement is really about specificity of the material from a conceptual standpoint.
As to the second point, Neoh and Khalapyan disclose materials used in a similar context.  This similar context is moving a cutting edge forward to cut human internal tissue.  Thus, they materials in Neoh and Khalapyan operate in similar environments.  
As to the assertion that the identification of wound stainless steel for use as cannula 24 is only from hindsight using the Appellant’s disclosure,  the Examiner respectfully disagrees since Khalapyan teaches a cutter that is made from a wound stainless steel wire (element 162) and a sleeve 190 having a cutting edge 192 (paragraphs 0024-0029 of Khalapyan).  Note that the cannula of Neoh requires a material and Khalapyan discloses a material used in a similar context.  This similar context provides a reasonable expectation of success when used as the material for the cannula of Neoh.  Using an element or material in the same or similar context in the combination as in the reference would lead to a reasonable expectation of success since the reference provides a reason that the element or material would succeed in that context. 
The Appellant asserts:

    PNG
    media_image19.png
    166
    955
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    244
    952
    media_image20.png
    Greyscale

The Examiner respectfully disagrees.  First, the device of Khalapyan is not being used with an endoscope in the combination, rather Khalapyan is used to teach a suitable material for the first cutting sheath.  Second, the material of Khalapyan is used as a cutting sheath that is flexible and channeled to a target site, much like the cutting sheath of Neoh.  As such, the material of Khalapyan is pertinent to the problem of finding a suitable material for a cutting sheath that is channeled to a target site and is instructive regarding a material for a flexible body used as a cutting sheath. Third, it should be kept in mind that the second flexible catheter (the stylet 22 of Neoh) at least partially received within the first flexible catheter interior surface is similar in context to arrangement of Khalapyan as seen below.

    PNG
    media_image21.png
    399
    869
    media_image21.png
    Greyscale

FIG. 3A-3B of Khalapyan


    PNG
    media_image22.png
    236
    515
    media_image22.png
    Greyscale

FIG. 3 of Neoh
The outer element slides over an inner element so as to slice tissue in the recesses of the inner element.
In view of the above, both rationales provided in the above rejections are appropriate.
IX. The Rebuttal to the Assertion that the Examiner Fails to Establish a Reasonable Expectation of Success 
On page 21 of the Appeal Brief, the Appellant asserts: 

    PNG
    media_image23.png
    865
    965
    media_image23.png
    Greyscale

The above argument is not persuasive since it relies upon a faulty analysis of the Examiner’s rejection.  The Appellant attempts to mischaracterize the Examiner’s analysis so as to be able to say it is improper.  In this case, Neoh teaches the use of a sturdy, flexible material in a tissue cutter.  Khalapyan discloses a sturdy, flexible material used in a tissue cutter in the form of wound stainless steel.  This similar context of tissue cutting in both Neoh and Khalapyan provides the necessary information that there is a reasonable expectation of success when the material of Khalapyan is used as the material for the cannula of Neoh.  Using an element or material in the same or similar context in the combination as in the reference would lead to a reasonable expectation of success since the reference (Khalapyan) provides a reason that the element or material would succeed in that context.  MPEP 2143.02 provides that: “Obviousness does not require absolute predictability, however, at least some degree of predictability is required”.  The tissue-cutting context of the sturdy, flexible material of Khalapyan provides a 
The Appellant’s assertion that the Examiner’s standard is only needing “a reason” so as to establish a reasons expectation of success is incorrect and not commensurate with the Examiner’s analysis, as outlined above.
The Appellant’s analysis of coin-flipping with respect to reasonable expectation of success is not applicable.  The Examiner’s analysis does not involve coin flipping or determining the probabilities of the results of coin flipping.  The analysis is of applying the teachings of one reference (a sturdy, flexible material in a tissue-cutting application) to the teachings of another reference (which uses a sturdy, flexible material in a tissue-cutting application).  The Examiner’s analysis has nothing in common with coin flipping.
On page 22 of the Appeal Brief, the Appellant asserts that there must be significantly more than 50% probability so as to have a reasonable expectation of success.  MPEP 2143.02 provides that: “Obviousness does not require absolute predictability, however, at least some degree of predictability is required”.  MPEP 2143.02 does not provide how much predictability is required, but at least some.  Thus, the Appellant’s contention is not supported by the MPEP.  Also, as articulated above, the Examiner contends there is a strong degree of predictability since Neoh teaches the use of a sturdy, flexible material in a tissue cutter and Khalapyan discloses a sturdy, flexible material used in a tissue cutter in the form of wound stainless steel.  This similar context of tissue cutting in both Neoh and Khalapyan provides the necessary information that there is a reasonable expectation of success when the material of Khalapyan is used as the material for the cannula of Neoh.  Using an element or material in the same or similar context in the combination as in the reference would lead to a reasonable expectation of success since the 
The Appellant asserts:

    PNG
    media_image24.png
    625
    959
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    120
    957
    media_image25.png
    Greyscale

It is not clear what the Appellant is arguing here.  It is possible that other material may be used as the flexible, sturdy material of Neoh.  However, it does not negate the fact that the sturdy, flexible material of Khalapyan fits the requirements of Neoh and is used in the same tissue-cutting context.  The Appellant thinks that there must be an absolute certainty that it must work, but as mentioned above, this is not the standard.  MPEP 2143.02 provides that: “Obviousness does not require absolute predictability, however, at least some degree of predictability is required”.  As articulated above, there is a strong degree of predictability since Neoh teaches the use of a sturdy, flexible material in a tissue cutter and Khalapyan discloses a 
The Appellant asserts that the Examiner must consider that the disclosure of Neoh will fail.  The Examiner considers the evidence.  Neoh discloses a sturdy, flexible material in a tissue-cutting bronchoscopic application.  Khalapyan discloses a sturdy, flexible material in a tissue-cutting application.  The prior art does not provide any evidence that Neoh is being inaccurate or misleading.  Quite the contrary, the prior art, i.e., Khalapyan, discloses that a sturdy, flexible material can be used in a tissue-cutting operation.  Further, other prior art of record has been cited to show that wound stainless steel is a sturdy, flexible material and suitable for cutting mechanisms. For example, in the area of guidewires, which are designed to be smaller than catheters and to be fed through the tortuous paths of the cardiovascular system, wound stainless steel has been suggested or used for its steerability, flexibility, kink-resistance, and pushability. See for example col. 3, line 63 to col. 4, line 21 of U.S. Patent No. 5,924,998 (Cornelius); col. 7, lines 14-30 of U.S. Patent No. 5,704,926 (Sutton); col. 2, lines 49-60 of U.S. Patent No. 4,721,117 (Mar).  Additionally, the use of wound stainless steel in cutting mechanisms is also known.  See paragraph 0028 of U.S. Patent Application Publication No. 2003/0018281 (Huitema) and FIG. 5 of U.S. Patent Application Publication No. 2017/0056040 (Vetter).  On balance, the teachings of Neoh and Khalapyan along with these other references are more persuasive than the inventors’ own self-interested testimony asserting that using a sturdy, 
The Appellant assets:

    PNG
    media_image26.png
    408
    474
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    279
    886
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    739
    965
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    353
    969
    media_image29.png
    Greyscale

The Appellant and Dr. Maccarini argue that the presence or absence of working examples strongly impacts the expectation of success.  It appears that the Appellant is of the opinion that an entire working example should exist to have a reasonable expectation of success in an obviousness analysis.  That is a contraction.  If there was a working example, there would be no need for an obviousness analysis.  It would be an anticipatory analysis. The Appellant’s standard of reasonable expectation of success would eviscerate the statutory requirement of obviousness.  
The above analysis from the 8/21/2021 Maccarini Declaration uses equations, percentages, and values to make the case there is no reasonable expectation of success.  However, it is not clear from what evidence or data that the numbers or equations come from.  
In sum, there is a strong degree of predictability since Neoh teaches the use of a sturdy, flexible material in a tissue cutter and Khalapyan discloses a sturdy, flexible material used in a tissue cutter in the form of wound stainless steel.  It is expected that the same material will perform in the same way when used in the same context, thus resulting in a high degree of predictability and a high, or at least reasonable, expectation of success.  The expectation of success need only be reasonable, not a certainty.  All of the Appellant’s arguments and Declarations have been considered, as outlined above.  However, given the flaws in reasoning, the lack of data or evidence, the reliance of inventors’ self-serving testimony, these factors do not outweigh the strong, very straight-forward teachings of Neoh and Khalapyan that suggest the invention of claims 19 and 20 and with Leahy suggest the invention of claim 1.
X. Other References 
The Appellant’s assertion that Ackroyd, Robertson, Zaag, and Jansen fail to remedy the deficiencies of Neoh, Khalapyan, and Leahy are not persuasive since Neoh, Khalapyan, and Leahy do not have the deficiencies alleged by the Appellant.
XI.  Rebuttal to the Appellant Analysis Regarding the Rejection of claims 19 and 27
The Examiner’s analysis regarding the combination of Neoh and Khalapyan with respect to the rejection to claim 1 is incorporated here by reference in its entirety.  The rejections of claims 19 and 27 are proper for the same reasons as why the rejection of claim 1 is proper with respect to the combination of Neoh and Khalapyan.

(1) to give definition to;
(2) to unite by or as if by means of a joint;
(3) to form or fit into a systematic whole; and
(4) to become united or connected by or as if by a joint.
Using the above definition (3), the articulate limitations of the claims are interpreted to mean “the first flexible catheter has an ability to form or fit into a systematic whole”. The first flexible catheter of the combination includes this feature since the wound stainless steel wire (element 162 of Khalapyan) and the sleeve 190 of Khalapyan form or fit into a systematic whole of the first flexible catheter (paragraphs 0024-0029 of Khalapyan). 
The Appellant asserts;

    PNG
    media_image30.png
    198
    474
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    250
    962
    media_image31.png
    Greyscale


XII. Rebuttal to the Appellant Analysis Regarding the Rejection of claims 20 and 28
The Examiner’s analysis regarding the combination of Neoh and Khalapyan with respect to the rejection to claim 1 is incorporated here by reference in its entirety.  The rejections of claims 20 and 28 are proper for the same reasons as why the rejection of claim 1 is proper with respect to the combination of Neoh and Khalapyan.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Matthew Kremer/
Primary Examiner, Art Unit 3791
Conferees:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791 
                                                                                                                                                                                                       /DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rule 1.132 only provides, “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section”. There are no subsections.
        2 Rule 1.117 is reserved.
        3 It is this teaching from Neoh in which it is the Examiner’s position that Neoh teaches bronchoscopic applications or usage.  In the ensuing discussion, the terms “endoscopic” or “bronchoscopic” will be used interchangeably since using an endoscope for taking bronchial samples makes the endoscope a bronchoscope.  Also, “endoscope” and “bronchoscope” will be used interchangeably for the same reason.